In an action, inter alia, for a permanent injunction based on the alleged breach of a covenant not to compete contained in a license agreement, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered October 13, 1987, which granted the defendants’ motion for summary judgment dismissing the first, second and third causes of action alleged in the complaint.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Donovan in his memorandum decision at the Supreme Court. Mollen, P. J., Mangano, Brown and Sullivan, JJ., concur.